ACCEPTED
                                                                             03-14-00695-CR
                                                                                     5315655
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        5/18/2015 9:55:23 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-14-00695-CR
                                                FILED IN
______________________________________________________
                                          3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                  5/18/2015 9:55:23 AM
                    In The Court Of Appeals          JEFFREY D. KYLE
           For   The Third Court Of Appeals District      Clerk
                     Austin, Texas
______________________________________________________

                 Paul Daniel Campbell,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

 ON APPEAL FROM THE 207th DISTRICT COURT, COMAL
 COUNTY, TEXAS TRIAL COURT CAUSE NO. CR2013-512
______________________________________________________

APPELLANT’S SECOND MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@therwinlawfirm.com
             Counsel for Paul Daniel Campbell
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804


Appellee:

Joshua Presley
Chief Appellate Attorney
Comal County District Attorney’s Office
150 N. Seguin, Suite 307
New Braunfels, Texas 78130
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Paul

Daniel Campbell, files this Second Motion to Extend Time to File

Appellant’s Brief.

     The Appellant’s opening brief is currently due on May 18, 2015.

     Counsel for Appellant, Paul Daniel Campbell, requests a 15 day

extension of time to file Appellant’s brief, making the brief due on June 2,

2015. This is the second request for extension of time to file the opening

brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

     1)    Counsel for Appellant has several approaching jury trial settings in

           District and County Courts.

     2)    Counsel for Appellant has been working on Appellate Number 13-

           14-00559-CR.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues

   presented. This request is not sought for delay but so that justice may be

   done,
 All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.

                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this Second Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to June 2,

2015. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Attorney for Appellant
                     CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that of May 18, 2015, a copy
of this motion was electronically served, to the following:

              Joshua Presley
              Chief Appellate Attorney
              Comal County District Attorney’s Office
              150 N. Seguin, Suite 307
              New Braunfels, Texas 78130


                             /s/ Amanda Erwin
                             Amanda Erwin